DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2021 has been entered.
 
Election/Restrictions
Claims 1-25 and 27-31 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/7/2019.

Claims 26, 34-40, 44-47, 50 and 51 are currently under examination.

Claim Objections
Claims 34-40, 44-47, 50 and 51 are objected to because of the following informalities:  the phrase “A method” has the incorrect preposition.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26, 34-40, 44-47, 50 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (Q, translation provided herein)(newly applied as necessitated by amendment), in view of Cutler et al. (V1) and Hirai et al. (W1).
Lu teaches a composition comprising garlic extract containing allicin (See e.g. claim 1) in combination with onion extract that contains quercetin (See e.g. “Description”, paragraph 10) and that the composition can contain pantothenic acid or folic acid (See claim 2) and that the composition can treat staphylococcus aureus (See e.g. “Description”, paragraph 7).

Hirai teaches treating Staphylococcus aureas infection with quercetin.  Hirari further teaches that in combination with antibiotics, such as oxacillin, ampicillin, vancomycin, gentamicin, and erythromycin, quercetin showed markedly enhanced antibacterial activity against MRSA.
It would have been obvious to one of ordinary skill in the art to combine allicin, quercetin and pantothenic acid or folic acid to provide a safe and effective method for treating Staphylococcus aureas infection because at the time the invention was made, it was known that allicin, quercetin and pantothenic acid or folic acid could be part of a formulation for treating Staphylococcus aureas and allicin, quercetin and pantothenic acid or folic acid are safe and effective for treating Staphylococcus aureas as clearly taught by the above reference.  The amount of each component within the composition encompasses the amount ratio instantly claimed.   A person of ordinary skill in the art would have understood to include allicin, quercetin and pantothenic acid or folic acid in a composition for treating Staphylococcus aureas and to provide allicin, quercetin and pantothenic acid or folic acid in an amounts that falls within the ratio claimed because at the time the invention was made, it was known that allicin, quercetin and pantothenic acid or folic acid could be administered in amounts in relation to each other that would render obvious the instantly claimed range and that allicin, quercetin and pantothenic acid or folic acid are safe and effective for treating Staphylococcus aureas as clearly taught by the above references.  A person of ordinary skill in the art would have understood to adjust the amount of allicin, quercetin and pantothenic acid or folic acid within the composition for treating Staphylococcus aureas and to administer this composition to a subject in need of treatment because the above references that the instantly claimed compounds are safe and effective for oral administration to animals and that these individual compounds are effective for treating Staphylococcus aureas. The skilled artisan in the art would have administered a combination of allicin, quercetin and pantothenic acid or folic acid within the composition for treating Staphylococcus aureas with expectation of success.  A person of ordinary skill in the art would have understood to combine allicin, quercetin and pantothenic acid or folic acid within the composition for treating Staphylococcus aureas. Therefore, the skilled artisan would have been motivated to use allicin, quercetin 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Please note that everyone is in need of prevention of Staphylococcus aureas and that this limitation needs to be removed from the claims, since it does not qualify a patient population, as everybody would benefit from prevention of Staphylococcus aureas infection.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AMY L CLARK/             Primary Examiner, Art Unit 1699